Citation Nr: 1027476	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  06-36 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for psychiatric disability.

2.  Entitlement to service connection for a back disability, to 
include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to January 
1983.  She subsequently served in the Arizona National Guard.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions issued in November 2005 and March 2006 
by the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.

In February 2009 the Veteran testified before the undersigned 
Veterans Law Judge in a hearing at the RO.  A transcript of that 
hearing is associated with the claims files.

The Board remanded the case for further development in April 
2009.  It has now been returned to the Board for further 
appellate action.

The Veteran recently submitted additional evidence to the Board 
in the form of a cassette tape containing a personal statement.  
The tape was accompanied by a waiver of initial RO jurisdiction, 
and the Board has accepted this additional evidence for inclusion 
into the record on appeal; see 38 C.F.R. § 20.800.  A transcript 
of the tape is associated with the record.


FINDINGS OF FACT

1.  The Veteran is diagnosed with bipolar disorder; she is not 
diagnosed with posttraumatic stress disorder (PTSD) or any other 
acquired psychiatric disorder.

2.  Bipolar disorder was not present until more than one year 
following the veteran's discharge from service and is not 
etiologically related to the Veteran's active service.

3.  A back disability was not present until more than one year 
following the veteran's discharge from service, and the veteran's 
current back disorder is not etiologically related to active 
service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  Psychiatric disability was not incurred in or aggravated by 
active service, and the incurrence or aggravation of a psychosis 
during such service may not be presumed.  38 U.S.C.A. §§ 1101, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2009). 

2.  A back disability was not incurred in or aggravated by active 
duty, its incurrence or aggravation during such service may not 
be presumed, and a back disability is not proximately due to or 
the result service-connected disability.  38 U.S.C.A. §§ 1101, 
1112, 1131, 1137 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for 
psychiatric disability and also seeks service connection for a 
back disorder to include as secondary to a service-connected 
disability.  The Board will initially discuss certain preliminary 
matters and will then address the pertinent law and regulations 
and their application to the facts and evidence.

\


Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in pertinent 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009), and 
the pertinent implementing regulation, codified at 38 C.F.R. 
§ 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held the plain language of 
38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to 
the VCAA be provided "at the time" or "immediately after" VA 
receives a complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004).  

The timing requirement articulated in Pelegrini applies equally 
to the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The Veteran was not provided adequate VCAA notice prior to the 
November 2005 rating decision on appeal.  However, following 
provision of the required notice and completion of all indicated 
development of the record, the originating agency readjudicated 
the claim in September 2006.  See Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006) (A timing error may be cured by a new VCAA 
notification followed by readjudication of the claim).  There is 
no indication or reason to believe the ultimate decision of the 
originating agency on the merits of either claim would have been 
different had complete VCAA notice been provided at an earlier 
time.

The Board also finds the Veteran has been afforded adequate 
assistance in regard to the claims.  The Veteran's service 
treatment records (STRs) and service personnel records (SPRs) are 
associated with the record.  Post-service treatment records have 
been obtained from those VA and non-VA providers identified by 
the Veteran as having relevant records.  Neither the Veteran nor 
her representative has identified any other evidence that could 
be obtained to substantiate the claims, and the Board is also 
unaware of any such evidence.  

Special development is required when a PTSD claim is based on 
stressor of alleged physical or sexual assault.  See YR v. West, 
11 Vet. App. 393, 399 (1998); Patton v. West, 12 Vet. App. 272 
(1999); M21-1, Part III, para. 5.14d; 38 C.F.R. § 3.304(f)(3).  
The record shows the required development has been accomplished.

The Veteran has been afforded appropriate VA psychiatric and 
medical examinations.  In regard to the claimed back disorder, 
the Board remanded the case for review by the VA examiner who had 
performed the most recent examination for clarification of the 
medical opinion therein; the requested opinion was provided by 
that examiner in August 2009.  The Board accordingly finds the 
originating agency has substantially complied with the 
requirement for examination articulated in the Board's remand.  
See Dymant v. West, 13 Vet. App. 141, 146-47 (1999).  

The Board also notes the Veteran has been provided a hearing 
before the Board.  The Veteran subsequently requested the record 
be held open for 60 days to enable her to submit additional 
evidence; the Board held the record open per the Veteran's 
request, and the Veteran submitted additional evidence with a 
waiver of RO review that the Board has considered in conjunction 
with the adjudication of the appeal.

In sum, the Board is satisfied that that any procedural errors in 
the originating agency's development and consideration of the 
claims were insignificant and not prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claims.

Analysis

Legal Principles

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131. Service connection may be granted 
for any disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

Personality disorders are not diseases or injuries for VA 
compensation purposes.  38 C.F.R. § 3.303(c).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually occurred, 
and a link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressor. 38 C.F.R. § 
3.304(f).

If the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 
(f).

When the claimed PTSD stressor is physical or sexual assault in 
service, evidence may from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but are 
not limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and, statements from family members, roommates, fellow 
service members or clergy.  38 C.F.R. § 3.304(f)(4).

Evidence of behavior changes following the claimed assault is one 
type of evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration in 
work performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or, 
unexplained economic or social behavior changes. 38 C.F.R. 
§ 3.304(f)(4).

Recent amendments to the regulation have eliminated the 
requirement of corroborating evidence of alleged stressors in 
certain circumstances.  Those amendments are not relevant in this 
case in which the Board is denying the claim because the Veteran 
has not had PTSD at any time during the pendency of the claim.

Where a veteran served for at least 90 days during a period of 
war or after December 31, 1946, and manifests a psychosis or 
arthritis to a degree of 10 percent within one year from the date 
of termination of such service, such disease shall be presumed to 
have been incurred or aggravated in service, even though there is 
no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability that is 
proximately due to or the result of service-connected disability.  
38 C.F.R. § 3.310(a).  Additional disability resulting from the 
aggravation of a nonservice-connected disability by a service-
connected disability is also compensable under 38 C.F.R. § 
3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was amended, 
effective October 10, 2006.  The amendments to this section are 
not liberalizing.  Therefore, the Board will apply the former 
version of the regulation.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of the matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.

Service Connection for Psychiatric Disability

As a threshold matter, the RO denied service connection for PTSD 
in rating decisions in December 2003, June 2004 and July 2004.  
The November 2005 rating decision on appeal denied service 
connection specifically for bipolar disorder.

Generally, a claim that was been denied in an unappealed rating 
decision may not thereafter be reopened and allowed unless new 
and material evidence is received.  38 U.S.C.A. § 5108.  However, 
a claim based on a diagnosis of a new mental disorder states a 
new claim, when the new disorder had not been diagnosed at the 
time of the prior NOD.  Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996).  The Board may accordingly consider the claim for service 
connection for bipolar disorder without first determining whether 
new and material evidence has been received.

Further, the scope of a mental health disability claim includes 
any mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  The Board must accordingly consider whether service 
connection is warranted for any diagnosed psychiatric disorder.

Service treatment records show no indication of treatment for a 
psychiatric disorder.  Her report of medical examination in 
January 1983 at time of separation from active service shows 
clinical psychiatric evaluation as "normal."  In the self-
reported Report of Medical History at the time of separation, the 
Veteran checked the "no" blocks for depression or excessive 
worry or nervous trouble of any sort. 

Service personnel records show the Veteran entered active service 
in the enlisted ranks in September 1977 and subsequently was 
commissioned into the Military Intelligence (MI) branch via 
Officer Candidate School (OCS) in January 1980.  An Officer 
Efficiency Report (OER) dated in November 1982, while she was a 
First Lieutenant serving in Korea, provides an essentially 
substandard performance review and recommends that she not be 
promoted to the next rank or retained in either the active or 
reserve forces.  However, following discharge from active service 
in January 1983, she was able to enter service with the Arizona 
National Guard as a First Lieutenant.  She was not recommended 
for promotion to Captain and was transferred to the Army Reserve 
in October 1985.  She subsequently served in the Army Reserve in 
the rank of Sergeant.  The record does not document any specific 
periods of active duty associated with her service in the 
National Guard or Army Reserve.

VA treatment records show the Veteran's house burned down in May 
2002.  She was treated for resulting depression through October 
2002, to include being prescribed sedatives to deal with the 
stress of the situation.   

In December 2002 the Veteran was referred to a VA psychologist 
for evaluation.  The Veteran asserted she had been diagnosed with 
PTSD due to sexual assault in service.  The psychologist 
diagnosed current adjustment disorder with mixed depression and 
anxiety.

The Veteran was seen by a different VA psychologist in February 
2003, who asked the Veteran about the alleged sexual trauma in 
service; the Veteran responded she had not been physically 
assaulted but rather emotionally harassed.  The psychologist 
indicated referral to the Mental Health Clinic (MHC) would be 
appropriate to rule out bipolar disorder.  The psychologist's 
current assessment was depressive disorder not otherwise 
specified (NOS) and anxiety disorder.

A "buddy statement" submitted in May 2003 from Allen Kent 
states he knew the Veteran while she was an instructor at the 
Army Intelligence School at Fort Huachuca, Arizona.  During that 
time the Veteran was married to a Marine Corps Noncommissioned 
Officer (NCO) who was also an instructor.  The Veteran's husband 
was one of several male instructors who were accused of giving 
passing grades to a female student in exchange for sexual favors, 
which placed considerable stress on the Veteran as both a fellow 
instructor and a family member of one of the accused.  The 
instructors were ultimately reinstated and the student was 
dropped from the course.

In May 2003 a VA psychologist reviewed the letter from Allen Kent 
cited above and stated the letter supported the Veteran's 
allegations of trauma while in the military.  The psychologist 
listed a current impression of PTSD and depression NOS. 

The Veteran was evaluated by a VA psychiatrist in June 2003 who 
noted the Veteran had been seen by a number of providers for 
history of PTSD, possible bipolar disorder and personality 
disorder.  The Veteran launched into a litany of current and past 
stressors and obscure references.  The psychiatrist diagnosed 
depressive disorder, rule out bipolar disorder, and PTSD by 
history from reported sexual trauma; he also diagnosed mixed 
personality disorder with histrionic borderline dependent 
features.  The Veteran's symptoms were not controlled by 
medication and she was accordingly not eligible for follow-up in 
the PTSD clinic.

A June 2003 letter from a psychologist affiliated with the Vet 
Center in Tucson, Arizona states the Veteran had been diagnosed 
with bipolar disorder and that she continued to report PTSD 
symptoms from sexual trauma in the military.

The Veteran was interviewed by a VA psychiatrist in October 2003.  
She stated events in the military primarily focused on sexual 
discrimination by a commanding officer who did not like female 
officers; she also asserted she was unpopular because she 
enforced rules about modest dress on paydays.  She asserted that 
she was assigned to investigate furniture thefts, resulting in 
people being dismissed, and assigned to investigate gay soldiers 
in another unit.  She stated her Marine husband was framed in a 
sexual harassment scandal by a female in the Veteran's unit who 
was hosting orgies with numerous persons in her unit.  She 
alluded to sexual harassment against her by senior NCOs in her 
unit, but without providing details.  She also stated that her 
activities investigating gay soldiers during service had caused 
her to be targeted by lesbian teachers after her discharge from 
service.  The psychiatrist noted it was not clear whether the 
Veteran met the criteria for PTSD or even the nature of the 
trauma; it was also not clear whether her speech pattern 
suggested a mood disorder, a psychotic disorder or Axis II 
characteristics.  The psychiatrist's diagnosis was rule out PTSD, 
mood disorder, psychotic disorder (Axis I) and personality 
disorder NOS (Axis II).

The Veteran submitted a seven-page stressor statement in February 
2004.  Essentially, the Veteran asserted that her problems began 
when a female student at Fort Huachuca falsely accused the 
Veteran's husband of sexual harassment; the resulting 
investigation exposed widespread sexual "shenanigans" that cost 
many high-ranking personnel to lose their careers and 
retirements.  She was also tasked to investigate gay and lesbian 
soldiers in her command, to investigate theft of furniture, and 
provide information about the sexual activities of high ranking 
officers and civilians, all of which she did.  Although the 
Veteran's husband was exonerated, the Veteran was reassigned to 
Korea, where she was viewed with distrust because of her 
reputation from Fort Huachuca.  Following discharge from service 
she attended the University of Arizona, where she was targeted 
for retribution by lesbian faculty because of her investigative 
success in service against lesbian and gay soldiers.     

The Veteran had a VA PTSD examination in May 2004 during which 
the examiner noted the Veteran as having delusions of persecution 
by the homosexual community based on her reported work concerning 
homosexual personnel in her military unit.  The examiner also 
noted the Veteran reporting grandiose academic accomplishments 
not confirmed by the record.  In regard to military stressors, 
the Veteran was not able to provide specific and clear 
information other than that her husband had been accused of 
sexual misconduct; although he was ultimately cleared of those 
charges it placed a strain on the marriage.  The Veteran did not 
identify any stressors that involved "actual or threatened death 
or serious injury or threat to the physical integrity of self or 
others," a definition of traumatic event within the diagnosis of 
PTSD given in the DSM-IV manual.  She stated that her activities 
exposing gay military personnel had followed her everywhere and 
caused her to be blackballed by employers and impeded her pursuit 
of advanced educational degrees.  The examiner diagnosed bipolar 
I disorder, severe, with psychotic features (Axis I) and 
personality disorder NOS (Axis II).  The examiner stated the 
Veteran did not have PTSD; however, it was possible her bipolar 
disorder began while she was on active duty.
      
A September 2004 VA MHC note shows the Veteran reported having 
recently begun a new job as a high school teacher, but was  
having problems because there were three people at that school 
who had been involved in her conflicts while in the military; she 
also had problems coping with a lesbian teacher across the hall.  
The psychiatrist's impression was mood disorder with psychotic 
symptoms and personality disorder NOS.  In April 2005 the same VA 
psychiatrist noted the Veteran reported more incidents with 
"gays" at her school; the psychiatrist continued the previous 
impression.

Treatment notes from the Vet Center in August 2005 state the 
Veteran was evaluated for possible admission to the PTSD 
counseling unit based on her report of PTSD due to sexual trauma 
in service.  However, it was determined the Veteran did not have 
PTSD and the case was accordingly closed.

In January 2006 the Veteran reported to her attending VA 
psychiatrist that she continued to experience sequelae from her 
time on active service and conflicts with gay personnel; she 
stated 11-23 of those persons now worked in her school district 
and she continued to be harassed.  The psychiatrist continued the 
impression of mood disorder with psychotic symptoms and 
personality disorder NOS.

The Veteran had a VA psychological evaluation in September 2006 
to assess her current stability.  The Veteran reported a 
complicated and emotional series of events related to her service 
responsibilities where she was involved in investigation of 
lesbians in the military; after the investigation she continued 
to come across some of the individuals she had investigated and 
their partners.   She described this much as a conspiracy to 
complicate and burden her life.  She described numerous 
scholastic and athletic accomplishments before, during, and after 
active service; the examiner stated that many of her descriptions 
were hard to believe as one person could rarely, if ever, 
complete all those experiences in one lifetime.  The examiner 
conducted a series of psychological studies and diagnosed bipolar 
disorder, most recent episode manic, with severe psychotic 
features (Axis I).  The examiner also diagnosed histrionic and 
narcissistic personality tendencies (Axis II).  Significantly, 
the examiner listed a number of psychosocial stressors (Axis IV) 
but none referred to active service.

The Veteran had a VA vocational assessment in October 2006 during 
which she reported a stellar academic history prior to active 
service.  While in service she was assigned to spy on suspected 
lesbian personnel at Fort Huachuca, as a result of which 30 
lesbians were discharged.  After discharge from service her 
efforts to pursue advanced academic degrees were continually 
frustrated by lesbians who placed impediments in her path.  The 
interviewer, a Certified Procedural Coder (CPC), stated the 
Veteran appeared to have PTSD and a manic disorder with possible 
moments of histrionics.

The Veteran testified before the Board in February 2009 that she 
was an officer married to a Marine Corps NCO; both were 
instructors at Fort Huachuca.  The Veteran's husband was one of 8 
male instructors accused of providing passing grades in exchange 
for sex.  In the wake of the investigation the Veteran herself 
was given a series of demeaning "shit details" by the school 
commandant, who was opposed to females in service and disapproved 
of an officer being married to an NCO.  These demeaning details 
included investigating sex orgies in Fort Huachuca, investigating 
misappropriation of barracks furniture, and gathering information 
on gay and lesbian soldiers.  Since her discharge from service 
the Veteran has continually run into persons who were involved in 
these homosexual activities, and has been persecuted by such 
people in her academic and professional pursuits.
 
Finally, the Veteran submitted an audio cassette tape to the 
Board in May 2010 essentially reiterating her experiences in Fort 
Huachuca and being persecuted thereafter by gays and lesbians who 
resented her investigative activities in service.

On review of the evidence above, the Board finds the Veteran is 
competently diagnosed only with bipolar disorder.  Although there 
have been some symptoms consistent with PTSD, resulting in 
clinical impressions of PTSD and diagnoses of "rule out" PTSD, 
no psychiatrist or psychologist of record has actually diagnosed 
PTSD, and in fact several competent opinions of record 
specifically state the Veteran does not have PTSD.

The Veteran contends her stressful experiences in active service 
caused her current psychiatric disorder, whether characterized as 
bipolar disorder or as PTSD.  However, the only objectively 
corroborated stress she experienced was that her husband (not 
herself) was one of several persons accused of sexual misconduct 
as an instructor, of which he was subsequently exonerated.  There 
is no objective verification of the other stresses she has 
asserted (demeaning tasks and persecution/harassment during the 
remainder of her active service).  Although she initially cited 
"sexual assault" she later conceded she had not actually been 
physically assaulted or threatened, although she continued to 
complain about the command climate at Fort Huachuca as anti-
female.  

The Board is not required to accept a veteran's uncorroborated 
account of his or her active service experiences; see Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).  Further, the Veteran is 
not a reliable reporter of her own history, as documented the VA 
psychologist in September 2006.  Finally, there is no medical 
evidence of record showing that bipolar disorder can generally be 
caused by external stimuli such as stressful events, or that this 
Veteran's specific bipolar disorder was so caused.

The Board acknowledges that the VA examiner in May 2004 stated 
"it was possible" the Veteran's bipolar disorder began while 
she was on active duty.  However, medical opinions expressed in 
speculative language do not provide the degree of certainty 
required for medical nexus evidence.  Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 
127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
In this case, the Veteran's separation examination showed 
psychiatric evaluation as "normal" and this is reinforced by 
the fact the Veteran was permitted to subsequently serve in the 
National Guard and then the Army Reserve.  The Board concludes 
the preponderance of the evidence of record shows the Veteran did 
not have bipolar disorder during active service or until more 
than one year following her discharge from service, and that the 
disorder is not etiologically related to her active service.  

Service Connection for a Back Disorder

Service treatment records show the Veteran was treated in 
November 1982 for back pain after reportedly falling off a box; 
the clinical impression was left sacroiliac strain.  X-ray 
examination did not show a fracture, and there were no apparent 
residuals.  Report of medical examination in January 1983 at time 
of separation from active service shows clinical evaluation of 
the spine as "normal."  In the self-reported Report of Medical 
History at the time of separation, the Veteran checked the block 
"don't know" regarding history of recurrent back pain.

The Veteran had a VA medical examination in February 1983.  The 
Veteran did not report, and the examiner did not note, any 
current back complaint or history of back disorder.

In August 1986 the Veteran presented to Cochise Health Alliance 
complaining of lumbar pain after heavy lifting the previous day.  
There is no indication of previous history of back complaints; 
the clinician's impression was lumbar sacral strain.
  
The Veteran is also shown to have suffered injuries to her 
thoracic and cervical spine in an automobile accident in March 
1990, several years after her discharge from service.  The 
clinical impression at the time was soft tissue strain of the 
cervical and thoracic spine with preexisting minor degenerative 
changes of the cervical spine and loss of the normal lordotic 
curve of the cervical spine.

The Veteran had a VA examination of the joints in September 1998 
during which she informed the examiner she had been an "Airborne 
Ranger" during active service, during which she had multiple 
injuries but could not remember them specifically.  She did not 
report any back disorder.  However, X-ray showed mild 
degenerative joint disease ( DJD) at L5-S1 level.

The Veteran presented to the VA physical medicine and 
rehabilitation clinic in April 2005 requesting a back brace.  The 
clinical assessment was chronic low back pain (CLBP), lumbosacral 
DJD, spinal stenosis and foraminal stenosis.  The Veteran was 
fitted for a low back orthosis.

The Veteran had a VA neurosurgery consult in October 2005 during 
which she reported her back problems began in Korea in about 1981 
when she strained  her back while trying to help push a jeep out 
of a riverbed; she had resulting back and leg pains.  Those pains 
eventually subsided, but in 1988 while still on active duty she 
had an injury while lifting; the pain recurred and had never 
resolved.  The neurosurgeon noted degenerative changes at L3, L4, 
L5 and S1.  The neurosurgeon recommended against spinal surgery 
due to the Veteran's weight. 

The Veteran had a VA examination of the joints in February 2006 
during which she stated she had injured her knees in service 
performing parachute jumps and physical training.  The spine was 
not evaluated.

In October 2006 the Veteran had a VA-contracted specialty medical 
evaluation, performed by a physician affiliated with the 
University of Arizona to determine the Veteran's functional 
capacity.  In regard to the back, the Veteran reported she had 
injured her back in Korea in 1980; she did not report any other 
back trauma.  Examination of the lumbar and cervical spine showed 
limitation of motion.  The examiner stated an assessment of back 
injury "way back in 1980" from which she has degenerative disc 
and joint disease.

A VA pain management note in August 2007 shows the Veteran 
reported her low back pain started in Korea when she lifted the 
back end of a jeep.  That pain resolved, but returned in 
approximately 2000 after her house burned.  She reported two 
subsequent falls while working as a special education teacher, 
one on a slippery floor and another when student horseplay 
knocked her down.

The Veteran had a VA examination of the spine in May 2008 in 
which she reported she injured her back in Korea "picking up a 
jeep" and that she was placed on light duty for four weeks, 
after which the condition resolved.   
The examiner noted the Veteran's documented history in detail, 
including that the only entry in her service treatment records 
regarding a back disorder was in regard to having fallen off a 
box in November 1982.  The examiner performed a clinical 
examination and noted observations in detail.  The examiner noted 
a diagnosis of degenerative arthritis of the lumbar spine.  The 
examiner stated in regard to etiology that there was no 
corroboration in STRs of an injury due to "picking up a jeep."  
Therefore, it is less likely than not that the Veteran's current 
DJD is related to such an incident.  
   
The Veteran testified before the Board in February 2009 that 
while in Korea she was riding as a passenger in a jeep that got 
bogged down; she injured her back when she lifted the back of the 
jeep out of the mire.  She testified that the back disorder 
became progressively worse thereafter.  After a great deal of 
coaxing, she stated an opinion that her back disorder was 
aggravated by a fall in December 2007 in which her knees buckled 
and caused her to trip over her crutches.

In August 2009 the VA examiner who performed the examination in 
May 2008 reviewed the files and provided an addendum opinion 
stating there is nothing in the Veteran's  history linking her 
DJD of the spine to her service-connected knee disability, nor is 
there any scientific evidence linking the two disorders.  
Therefore, it is less likely than not that the back condition is 
related to the service-connected bilateral knee disability.

Finally, the Veteran submitted an audio cassette tape to the 
Board in May 2010 reiterating that she injured her back lifting a 
jeep in Korea, and aggravated her back when she fell 
approximately two years ago.

The Board notes at this point that degenerative arthritis may be 
presumptively service-connected if it becomes manifest to a 
compensable degree within one year after discharge from service.  
38 C.F.R. §§ 3.307, 3.309(a).  Although the Veteran is currently 
diagnosed with DJD of the lumbar spine, there is no evidence that 
DJD was present to any degree within the first year after her 
discharge from service; the earliest indication of DJD was in 
September 1998, 17 years after discharge from service and after 
several intervening motor vehicle accidents and other traumas.  
Accordingly, presumptive service connection under 38 C.F.R. 
§ 3.309(a) is not warranted.

The Board finds at this point that the Veteran did not sustain a 
chronic back injury in service.  She is shown to have had one 
back strain by lifting a box; her account of "picking up a 
jeep" is not corroborated by objective evidence and as noted 
above the Veteran is not a credible historian of events in 
service.  Further, her discharge examination report notes the 
spine as "normal" and the Veteran herself has admitted that her 
back pain resolved until she suffered intervening injuries after 
discharge from service.  Accordingly, there is no direct 
connection between active service and the current back disorder.

In regard to secondary service connection, the Veteran is 
service-connected for bilateral knee disabilities.  The record 
reflects that she fell in November 2006 and suffered facial 
injuries, for which she was granted secondary service connection 
by a rating decision in August 2007, based on a determination by 
a VA examiner that the fall was caused by instability of her 
knees.  However, review of the VA inpatient treatment records 
consequent to the fall does not show any injury to the back on 
that occasion.  Further, a VA examiner/reviewer has specifically 
opined the Veteran's back disorder is not related to the service-
connected knee disability; the findings of a physician are 
medical conclusions that the Board cannot ignore or disregard.  
Willis v. Derwinski, 1 Vet. App. 66 (1991).

In sum, the Veteran is shown to be competently diagnosed with DJD 
of the lumbosacral spine.  However, a veteran seeking disability 
benefits must establish not only the existence of a disability, 
but also an etiological connection between military service and 
the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 
136 F.3d 1304, 1308 (Fed. Cir. 1998).  In this case the competent 
and uncontroverted medical opinion of record clearly states that 
an etiological connection is unlikely either between the back 
disorder and active service or between the back disorder and the 
service-connected knee disability.

Accordingly, the criteria for service connection are not met and 
the claim must be denied.


							(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a psychiatric disability is denied.

Service connection for a back disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


